IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA, : Case No. 3:19CRO06
Plaintiff, : Judge Walter H. Rice
Vv.
TIMOTHY KYLE BANKS,

Defendant.

FINAL ORDER OF FORFEITURE
Upon the United States’ Motion for Final Order of Forfeiture and the Court’s review of the
record, the Court HEREBY FINDS THAT:
On May 9, 2019, the Court entered a Preliminary Order of Forfeiture, finding that the
following property (hereinafter the “subject property”) had been forfeited to the United States
under 18 U.S.C. § 982(a)(2)(B) and 18 U.S.C. § 1029(c)(1)(C):

LG G6 black cellphone seized from Defendant;

Coolpad cellphone, Model 3632A, IMEI: 862429034347730;
$200.00 in U.S. Currency;

Bankcorp Bank “Vanilla” Visa $25.00 gift card, valued at $7.57;
US Bank “A gift for You” gift card, valued at $11.75;

Two Metabank Target $50.00 gift cards;

Six $50.00 Apple ITunes gift cards;

Two $25.00 Apple iTunes gift cards; and

$15.00 Apple iTunes gift card.

The Court also found that the defendant had an interest in the subject property and directed the

United States to seize the subject property and to give notice of its intent to forfeit the property.
The United States gave electronic notice through the CM/ECF notification system of the

Motion for Preliminary Order of Forfeiture to counsel for the defendant, and the defendant did not

object to the forfeiture.
The United States published notice of this forfeiture action and of its intent to dispose of
the subject property in accordance with the law on an official government internet site
(www.forfeiture.gov) for at least 30 consecutive days, beginning on May 10, 2019.

The United States did not sent direct written notice of the Preliminary Order of Forfeiture
because no person or entity reasonably appeared to be a potential claimant with standing to contest
the forfeiture of the subject property in the ancillary proceeding.

No person or entity has filed a timely petition with the Court asserting any interest in the
subject property or objecting to its proposed forfeiture.

THEREFORE, IT IS HEREBY ORDERED THAT:

L, All right, title, and interest in the subject property is condemned and forfeited to the
United States under 18 U.S.C. § 982(a)(2)(B) and 18 U.S.C. § 1029(c)(1)(C), and no right, title,
or interest shall remain in any other person or entity.

2. The United States shall dispose of the subject property in accordance with the law.

3 The United States District Court shall retain jurisdiction in the case for the purpose
of enforcing this Final Order of Forfeiture.

SO ORDERED:
Dated: T-t U1 L LT S&un»
WALTER H. RICE
UNITED STATES DISTRICT JUDGE
